Citation Nr: 0401615	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for leg/ankle disability, 
characterized as varicosities of the bilateral lower 
extremities and cellulitis of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for varicosities 
bilateral lower extremities and cellulites of the left ankle.  
The veteran filed a notice of disagreement (NOD) in November 
2002.  A statement of the case (SOC) was issued in February 
2003, and the veteran submitted a substantive appeal later 
that month.    

In September 2003, less than 90 days after the RO's August 
14, 2003 notification that the RO had certified the appeal to 
the Board, the veteran filed additional evidence directly 
with the Board.  The evidence consisted of treatment records 
from a private physician, Dr. Kenneth Fisher, for a variety 
of medical conditions, including leg/ankle disability.  This 
evidence is accepted for inclusion in the record.  See 
38 C.F.R. § 20.1304(a) (2003).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No chronic leg/ankle disability was shown in service.  

3.  The weight of the medical evidence establishes that there 
is no medical nexus between current leg/ankle disability, 
characterized as varicosities of the bilateral lower 
extremities and cellulitis of the left ankle, and the 
veteran's active military service.  




CONCLUSION OF LAW

The criteria for a grant of service connection for 
varicosities of the bilateral lower extremities and 
cellulitis of the left ankle have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the June supplemental statement of the case (SSOC) 
and November 2002 SOC, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with his 
appeal, and the bases for the denial of the claim.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and has been afforded ample opportunity to submit information 
and evidence.  

The Board also finds that letters of the RO dated in July 
2003, May 2003, and September 2002 letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In these letters, the RO requested that 
the veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim on 
appeal.  

The Board also finds that no further action is needed to 
comply with the duty to assist the veteran.  As indicated 
below, the Board has considered all evidence added to the 
record.  The RO has obtained the veteran's service medical 
records, and has arranged for the veteran to undergo VA 
examinations in connection with the issue on appeal.  
Moreover, the veteran has been given opportunities to submit 
evidence to support his claim, and has, in fact, submitted 
private medical treatment records. Significantly, no 
outstanding sources of pertinent evidence, to include from 
any treatment providers, has been identified, nor has either 
the veteran or his representative indicated that there is any 
outstanding pertinent evidence that has not been obtained.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal.

II.	Background

The veteran's Form DD-214 indicates that he served with the 
Air Force as a mess cook.  

Service medical records reflect that in July 1953 the veteran 
was noted as having "cellulitis medial aspect left ankle," 
and as a result the veteran was excused from duty for 24 
hours.  There is no other discussion of cellulitis or any 
related condition in the veteran's service medical records.

In an April 1957 statement from a personal acquaintance of 
the veteran, submitted in connection with the veteran's then 
pending claims for service connection for a groin injury and 
a nervous condition, the veteran's acquaintance indicated 
that the veteran had "told me that he had tissues broken in 
his legs, every once in a while he tells me that they are 
bothering him quite a lot.  He told me quite a few times that 
he  was going to go see about them.  He said he broke them 
while he was in the service and also doctored for him but 
done him [sic] no good."  

Private medical records from the Maine General Medical Center 
in Waterville, Maine from 1975 to 1998, and from a private 
physician, Dr. John Burke, documented the veteran's 
symptomatology of and treatment for bilateral varicosities 
and related conditions, including cellulitis in his left leg.

Medical records dated from October 2001 to March 2003 from 
the VA Medical Centers (VAMCs) in Togus, Maine and West Palm 
Beach, Florida, respectively, also documented the veteran's 
ongoing venous insufficiency and cellulitis conditions. 

During a May 2002 VA medical examination, the veteran 
discussed the problems he had been experiencing with his legs 
and left ankle.  The examiner diagnosed . "Cellulitis, left 
ankle while on active duty, resolved.  2. Varicosities, both 
lower extremities, status post excision and stripping 
bilaterally."  The report further noted that there was no 
association because the veteran's ongoing problems with 
varicosities and his episode of cellulitis during service, 
and that "[t]he absence of ongoing problems while in the 
military is further evidence for no association between his 
present problems and his active duty."

In a September 2002 statement, the veteran asserted that, 
during service, he experienced pain and swelling in his legs, 
as a result of working on cement floors for between 10 and 16 
hours per day on his shifts.  The veteran explained that he 
sought medical treatment for his condition, was informed that 
his condition was due to working on cement floors, and was 
prescribed pain pills.  The veteran also stated that he 
continued to experience problems during service with his legs 
and he continued to take pain pills, and that in his opinion 
his condition in service was the cause of his current 
varicosities and cellulitis.

In a September 2002 letter, Dr. Kevin Kruse, the veteran's VA 
primary care physician at the Togus VAMC,  stated that, in 
his "medical opinion," the veteran's leg and ankle 
conditions were "in direct correlation with and likely 
aggravated by time spent in service and work responsibilities 
requiring prolonged episodes of standing."  Dr. Kruse did 
provide a basis for his conclusion.  In a separate September 
2002 statement, Dr. John Burke indicated his agreement with 
Dr. Kruse's opinion that the veteran's leg and ankle 
conditions were related to service.    

The veteran underwent further VA medical examination in 
October 2002.  Following examination, the physician rendered 
the following opinion:  

Upon review of the medical record, both 
from his active duty as well as 
subsequent clinical course, the present 
condition does not appear to be related 
to his [the veteran's] military service.  
The veteran may have worked on concrete, 
but this examiner does not feel that this 
is a cause for venous varicosities, this 
problem being more of a familial problem 
than as a result of long periods of 
standing.  In the opinion of this 
examiner, the veteran's current 
cellulitis, varicosities and phlebitis of 
the lower extremities is not related to 
his military service and was not 
aggravated by military service. 

Medical records dated from February 2003 to March 2003 from 
VAMCs in Togus, Maine and West Palm Beach, Florida continue 
to note the veteran's cellulitis, varicosities and related 
conditions.

In a June 2003 personal statement, following the RO's denial 
of service connection for the claimed disability, the veteran 
reiterated his belief that his condition was related to 
service, and he further contended that his current cellulitis 
was the direct outcome of having come into contact with 
streptococcal bacteria while in the military.  

In September 2003, the veteran submitted directly to Board 
records from his treatment by a private physician, Dr. 
Kenneth Fisher, which refer to his prior treatment for 
cellulitis and venous insufficiency.  

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2003).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  In this case, the 
Board finds that the preponderance of the evidence weighs 
against the claim.

Initially, the Board finds that no chronic leg or ankle 
disability was shown in service.  As indicated above, the 
veteran's service medical records contain only one entry 
pertinent to the veteran's condition, that of medical 
attention on one instance in July 1953 for cellulitis of the 
left ankle.  The treatment for this cellulitis involved the 
veteran taking off one day from duty, and nothing further.  
Consistent with the service medical records, the May 2002 
examiner characterized the in-service left ankle cellulitis 
as having resolved itself.   The service medical records also 
are devoid of any complaints, findings or diagnosis of any 
varicosities or any leg problems.  

Following his discharge in December 1955, there is no 
evidence of any leg/ankle disability until the diagnoses of 
varicosities and cellulitis until 1975.  While the veteran 
continues to suffer from these conditions, there is no 
persuasive evidence of a nexus between any leg and/or ankle 
disability diagnosed post-service and the veteran's active 
military service, to include the in-service incidence of left 
ankle cellulitis. 

The Board notes that the record contains conflicting opinions 
on the question of medical nexus.  

The veteran has submitted a September 2002 letter from Dr. 
Kruse and a September 2002 statement from Dr. Burke to the 
effect that the veteran's condition is related to and was 
likely aggravated by his service-related duties.                 

On the other hand, VA medical examinations in May 2002 and 
October 2002 both culminated in medical opinions that the 
veteran's condition is not service-related.  The May 2002 
medical examiner noted that "[t]he absence of ongoing 
problems while in the military is further evidence for no 
association between his present problems and his active 
duty."  The October 2002 examiner reached the same 
conclusion.  Hence, both examiners ultimately rendered 
opinions that militated against the veteran's claim.
  
The veteran and his representative have essentially asserted 
that the evidence is in equipoise-that  the record contains 
two medical statements attributing the veteran's current 
condition to service and two that do not-and that reasonable 
doubt should be resolved in the veteran's favor.  The Board 
finds, however, that as the medical opinions on the 
relationship between the veteran's condition and his service 
are not equally persuasive, the evidence is not in "relative 
equipoise" for purposes of giving the veteran the benefit of 
the doubt.  See 38 C.F.R. § 3.102 (2003). 
 
In this regard, the Board notes that there is nothing in the 
record to indicate that either Dr. Kruse or Dr. Burke 
reviewed the veteran's service and medical history before 
offering their opinions.  By contrast, the May 2002 and 
October 2002 VA examiners clearly provided their opinions on 
the basis of their consideration of, not only the veteran's 
assertions, but the documented medical evidence, along with 
examination of the veteran.  In short, the examiners found 
that there simply was insufficient evidence to establish that 
this veteran's current condition is service-related.  Such 
reasoned opinions clearly are based upon consideration of, 
and is consistent with, all pertinent evidence of record and 
sound medical judgment; 
hence, they are more probative on the question of a 
relationship between the veteran's current condition and his 
service.  Under these circumstances, the Board concludes the 
medical opinions that militate against the veteran's claim 
are more persuasive, and, hence, entitled to more weight. 

In reaching the above conclusion, the Board has considered 
both the statements of the veteran, and those included in the 
April 1957 opinion of his former service comrade.  While both 
the veteran and his acquaintance are competent to recall the 
veteran's symptoms, as a layperson, without appropriate 
medical training and expertise, neither is not competent to 
offer a probative opinion on a medical matter, such as 
whether a chronic leg/ankle disability was present in 
service, or whether such later-diagnosed disability is 
medically related to service, to include any symptoms shown 
therein.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, where as here, the 
claim turns on a medical matter, medical evidence, not lay 
assertions, is needed to establish the claim.  Moreover, as 
indicated above, the persuasive medical evidence pertinent to 
the claim weighs against the claim.

For all the foregoing reasons, the claim of service 
connection for leg/ankle disability, characterized as 
varicosities of the bilateral lower extremities and 
cellulitis of the left ankle must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the doubt doctrine.  However, as the 
preponderance of the competent evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for leg/ankle disability characterized as 
varicosities of the bilateral lower extremities and 
cellulitis of the left ankle is denied.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



